SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2012 Community Trust Bancorp, Inc. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or organization) 346 North Mayo Trail Pikeville, Kentucky (Address of principal executive offices) (Zip code) (606) 432-1414 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 425 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders Community Trust Bancorp, Inc.’s Annual Meeting of Shareholders was held on April 24, 2012.The following items were approved: 1)Election of the following members to CTBI’s Board of Directors for the ensuing year: Nominee For Withheld Charles J. Baird Nick Carter Nick A. Cooley Jean R. Hale James McGhee II M. Lynn Parrish Dr. James R. Ramsey Anthony W. St. Charles 2)Ratification of CTBI’s independent registered public accounting firm, BKD, LLP, for 2012 For Against Abstained 3)The advisory (nonbinding) resolution relating to executive compensation For Against Abstained 4)Re-approval of performance criteria in our 2006 Stock Ownership Incentive Plan For Against Abstained Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMMUNITY TRUST BANCORP, INC. Date: April 25, 2012 By: /s/Jean R. Hale Jean R. Hale Chairman, President and Chief Executive Officer
